Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (U.S. 2006/0231852 A1, hereinafter refer to Kususe) in view of Collins et al. (U.S. 2016/0355412 A1, hereinafter refer to Collins).
Regarding Claim 1: Kususe discloses a light-emitting device (see Kususe, Figs.4-5 and 13 as shown below and ¶ [0001]) comprising: 


    PNG
    media_image1.png
    293
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    272
    718
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1223
    1171
    media_image4.png
    Greyscale

a semiconductor stacked body (10/110/210) comprising a first conductive semiconductor layer (12/13), an active layer (14), and a second conductive semiconductor layer (15/16) stacked in this order (see Kususe, Figs.4-5 and 13 as shown above, ¶ [0129]- ¶ [0136], ¶ [0151], and ¶ [0174]); 
note: a bottom portion of insulating film 271 equivalent to the claimed first insulating film) that covers the active layer (14) and the second conductive semiconductor layer (15/16), wherein a portion of an outer lateral surface of the first conductive semiconductor layer (12/13) is exposed from the first insulating film (a bottom portion of insulating film 271) (see Kususe, Figs.4-5 and 13 as shown above, and ¶ [0184]); 
a first conductive layer (22/23/221/241) that continuously surrounds and directly contacts the portion of the outer lateral surface of the first conductive semiconductor layer (12/13) that is exposed from the first insulating film (a bottom portion of insulating film 271) (see Kususe, Figs.4-5 and 13 as shown above); 
a second insulating film (note: a top portion of insulating film 271 equivalent to the claimed second insulating film. The claimed separable insulating films is obvious over the integral insulating film 271 because making separable insulating film not sufficient by itself to patentably distinguish over an otherwise old integral insulating film unless there are new or unexpected results) that covers the first conductive layer (22/23/221/241), the active layer (14), and the second conductive semiconductor layer (15/16) and that has a hole disposed above the second conductive semiconductor layer (15/16), wherein the second conductive semiconductor layer (15/16) is exposed from the second insulating film (a top portion of insulating film 271) through the hole (see Kususe, Figs.4-5 and 13 as shown above); and 
a second conductive layer (261/232/231) that continuously covers, via the second insulating film (a top portion of insulating film 271), an end portion of the first conductive layer (22/23/221/241) located in proximity to an end portion of the second 15/16) (see Kususe, Figs.4-5 and 13 as shown above); 
wherein, in a plane that is perpendicular to a stacking direction of the semiconductor stacked body (10/110/210) and below the active layer (14), a portion of the second insulating film (a top portion of insulating film 271) is located between the end portion of the first conductive layer (22/23/221/241) and a portion of the second conductive layer (261/232/231) (see Kususe, Figs.4-5 and 13 as shown above); and 
wherein the second conductive layer (261/232/231) is connected to an upper surface of the second conductive semiconductor layer (15/16) through the hole (see Kususe, Figs.4-5 and 13 as shown above). 
Kususe is silent upon explicitly disclosing separable insulating films.
Before effective filing date of the claimed invention the disclosed integral or separable insulating films were known in order to cover the n-contact/first conductive layer.
For support see Collins, which teaches one or more oxides of silicon, and/or one or more nitrides of silicon (134) formed on the surface of semiconductor stacked body (16/18/22) (see Collins, Fig.3 as shown below and ¶ [0032]).

    PNG
    media_image5.png
    505
    758
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kususe and Collins to enable one or more oxides of silicon, and/or one or more nitrides of silicon (134) to be formed on the surface of semiconductor stacked body (16/18/22) as taught by Collins in order to cover the n-contact/first conductive layer (see Collins, Fig.3 as shown above and ¶ [0032]).
Regarding Claim 2: Kususe as modified teaches a light-emitting device as set forth in claim 1 as above. The combination of Kususe and Collins further teaches wherein: -2-Atty. Dkt. No. 103715-0170 the first conductive layer (22/23/221/241) comprises a first pad section (241) that is positioned, in a top view, on an outer side of a region where the semiconductor stacked body (210) is arranged (note: a top view of Kususe Fig.13 necessarily results a first pad section (241) to be positioned, in a top view, on an outer side of a region where the semiconductor stacked body (210) is arranged) (see Kususe, Fig.13 as shown above), 
the second conductive layer (261/251/232/231) comprises a second pad section (251) that is positioned, in a top view, on an outer side of the region where the semiconductor stacked body (210) is arranged (note: a top view of Kususe Fig.13 necessarily results a second pad section (251) to be positioned, in a top view, on an outer side of the region where the semiconductor stacked body (210) is arranged) (see Kususe, Fig.13 as shown above), and 
the light-emitting device further comprises: 
a first metallic section (a wire bond), an entirety of which is disposed on the first pad section (241) (see Kususe, Fig.13 as shown above); and 
a second metallic section (a wire bond), an entirety of which is disposed on the second pad section (251) (see Kususe, Fig.13 as shown above).  
Regarding Claim 17: Kususe as modified teaches a light-emitting device as set forth in claim 1 as above. The combination of Kususe and Collins further teaches wherein: said portion of the second insulating film directly contacts an outer lateral surface of the end portion of the first conductive layer (22/23/221/241/28) and an inner lateral surface of said portion of the second conductive layer (261/251/232/231/24/136) (see Kususe, Figs.4-5 and 13 as shown above and see Collins, Fig.3 as shown above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (U.S. 2006/0231852 A1, hereinafter refer to Kususe) and Collins et al. (U.S. 2016/0355412 A1, hereinafter refer to Collins) as applied to claim 2 above, and further in view of Iduka et al. (US 2011/0284910 A1, hereinafter refer to Iduka).
Regarding Claim 3: Kususe as modified teaches a light-emitting device as applied to claim 2 above. The combination of Kususe and Collins is silent upon explicitly disclosing wherein a light-shielding resin layer disposed so as to cover the semiconductor stacked body, the first metallic section, and the second metallic section,
wherein a part of the first metallic section and a part of the second metallic section are exposed from the resin layer above the semiconductor stacked body.  
Before effective filing date of the claimed invention the disclosed light-shielding resin layer were known to be disposed to cover the semiconductor stacked body, the first metallic section, and the second metallic section, and a part of the first metallic section and a part of the second metallic section to be exposed from the resin layer above the semiconductor stacked body in order to provide mechanical support for the first metallic section and the second metallic section and improve the reliability of the light-emitting device.
For support see Iduka, which teaches wherein a light-shielding resin layer (23) disposed so as to cover the semiconductor stacked body (15), the first metallic section (22/25), and the second metallic section (24) (see Iduka, Figs.6A-7B, ¶ [0030], and ¶ [0080]),
wherein a part of the first metallic section (22/25) and a part of the second metallic section (24) are exposed from the resin layer (23) above the semiconductor stacked body (15) (see Iduka, Figs.6A-7B, ¶ [0030], and ¶ [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kususe, Collins, and Iduka to enable a light-shielding resin layer (23) to be disposed to cover the 15), the first metallic section (22/25), and the second metallic section (24) and the first metallic section (22/25) and the second metallic section (24) to be exposed from the resin layer (23) above the semiconductor stacked body (15) as taught by Iduka in order to provide mechanical support for the first metallic section and the second metallic section and improve the reliability of the light-emitting device (see Iduka, Figs.6A-7B and ¶ [0080]).
Claims 4-5, 7-8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (U.S. 2006/0231852 A1, hereinafter refer to Kususe) and Collins et al. (U.S. 2016/0355412 A1, hereinafter refer to Collins) as applied to claims 1 and 2 above, and further in view of Dimitropoulos et al. (U.S. 2020/0105969 A1, hereinafter refer to Dimitropoulos).
Regarding Claims 4 and 5: Kususe as modified teaches a light-emitting device as applied to claims 1 and 2 above. The combination of Kususe and Collins is silent upon explicitly disclosing wherein: the active layer comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer, and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer and that is connected to an outer edge of the first well layer, and
a film thickness of the first well layer is greater than a film thickness of the second well layer (as claimed in claim 4);
wherein: the active layer comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer, and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer and that is connected to an outer edge of the first well layer, and 

Before effective filing date of the claimed invention the disclosed structure of light emitting device were known in order to maximizing performance.
For support see Dimitropoulos, which teaches wherein: the active layer (1815) comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer (1810), and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer (1810) and that is connected to an outer edge of the first well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]), and
a film thickness of the first well layer is greater than a film thickness of the second well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]) (as claimed in claim 4);
wherein: the active layer (1815) comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer (1810), and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer (1810) and that is connected to an outer edge of the first well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]), and 
a film thickness of the first well layer is greater than a film thickness of the second well layer (see Dimitropoulos, Fig.18 as shown below, ¶ [0062]- ¶ [0064], and ¶ [0115]) (as claimed in claim 5).

    PNG
    media_image6.png
    596
    704
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kususe, Collins, and Dimitropoulos to enable the known configuration of light emitting device as taught by Dimitropoulos in order to maximizing performance (see Dimitropoulos, Fig.18 as shown above, ¶ [0062]- ¶ [0064], and ¶ [0115]).
Regarding Claims 7 and 8: Kususe as modified teaches a light-emitting device as applied to claims 1 and 2 above. The combination of Kususe and Collins is silent upon explicitly disclosing wherein a substrate on which the semiconductor stacked body is disposed,

a wavelength-converting member is disposed inside the opening (as claimed in claim 7);
a substrate on which the semiconductor stacked body is disposed,
wherein the substrate has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body is disposed, and
a wavelength-converting member is disposed inside the opening (as claimed in claim in claim 8).
Before effective filing date of the claimed invention the disclosed structure of light emitting device were known in order to maximizing performance.
For support see Dimitropoulos, which teaches wherein a substrate (1895) on which the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]),
wherein the substrate (1895) has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]), and
a wavelength-converting member (1902/1903) is disposed inside the opening (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]) (as claimed in claim 7);
1895) on which the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]),
wherein the substrate (1895) has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]), and
a wavelength-converting member (1902/1903) is disposed inside the opening (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]) (as claimed in claim in claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kususe, Collins, and Dimitropoulos to enable the known configuration of light emitting device as taught by Dimitropoulos in order to maximizing performance (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]). 
Regarding Claim 10: Kususe as modified teaches a light-emitting device as set forth in claim 7 as above. The combination of Kususe, Collins, and Dimitropoulos further teaches wherein: the wavelength-converting member comprises a base material and a phosphor (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]), and 
the phosphor is unevenly distributed toward the semiconductor stacked body in the base material (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]).
Regarding Claim 11: Kususe as modified teaches a light-emitting device as set forth in claim 8 as above. The combination of Kususe, Collins, and Dimitropoulos further 
the phosphor is unevenly distributed toward the semiconductor stacked body in the base material (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]). 
Regarding Claim 13: Kususe as modified teaches a light-emitting device as set forth in claim 7 as above. The combination of Kususe, Collins, and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 7 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]). 
Regarding Claim 14: Kususe as modified teaches a light-emitting device as set forth in claim 8 as above. The combination of Kususe, Collins, and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 8 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]).
Regarding Claim 15: Kususe as modified teaches a light-emitting device as set forth in claim 10 as above. The combination of Kususe, Collins, and Dimitropoulos 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 10 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]). 
Regarding Claim 16: Kususe as modified teaches a light-emitting device as set forth in claim 11 as above. The combination of Kususe, Collins, and Dimitropoulos further teaches display device (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]) comprising: 
a mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]); and
a plurality of the light-emitting devices according to claim 11 arranged on the mounting substrate (see Dimitropoulos, Fig.19A-19B and ¶ [0128]- ¶ [0129]).
Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kususe et al. (U.S. 2006/0231852 A1, hereinafter refer to Kususe), Collins et al. (U.S. 2016/0355412 A1, hereinafter refer to Collins), and Iduka et al. (US 2011/0284910 A1, hereinafter refer to Iduka) as applied to claim 3 above, and further in view of Dimitropoulos et al. (U.S. 2020/0105969 A1, hereinafter refer to Dimitropoulos). 
Regarding Claim 6: Kususe as modified teaches a light-emitting device as applied to claim 3 above. The combination of Kususe, Collins, and Iduka is silent upon explicitly disclosing wherein: the active layer comprises a first well layer that is disposed 
a film thickness of the first well layer is greater than a film thickness of the second well layer.  
Before effective filing date of the claimed invention the disclosed structure of light emitting device were known in order to maximizing performance.
For support see Dimitropoulos, which teaches wherein: the active layer (1815) comprises a first well layer that is disposed on an upper surface of the first conductive semiconductor layer (1810), and a second well layer that is disposed on a lateral surface of the first conductive semiconductor layer (1810) and that is connected to an outer edge of the first well layer (see Dimitropoulos, Fig.18 as shown above, ¶ [0062]- ¶ [0064], and ¶ [0115]), and
a film thickness of the first well layer is greater than a film thickness of the second well layer (see Dimitropoulos, Fig.18 as shown above, ¶ [0062]- ¶ [0064], and ¶ [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kususe, Collins, Iduka, and Dimitropoulos to enable the known configuration of light emitting device as taught by Dimitropoulos in order to maximizing performance (see Dimitropoulos, Fig.18 as shown above, ¶ [0062]- ¶ [0064], and ¶ [0115]).
Regarding Claims 9: Kususe as modified teaches a light-emitting device as applied to claim 3 above. The combination of Kususe, Collins, and Iduka is silent upon 
wherein the substrate has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body is disposed, and
a wavelength-converting member is disposed inside the opening.
Before effective filing date of the claimed invention the disclosed structure of light emitting device were known in order to maximizing performance.
For support see Dimitropoulos, which teaches wherein a substrate (1895) on which the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]),
wherein the substrate (1895) has an opening in a location, in a top view, corresponding to the region where the semiconductor stacked body (1810/1815/1835/1820) is disposed (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]), and
a wavelength-converting member (1902/1903) is disposed inside the opening (see Dimitropoulos, Fig.18 as shown above, Fig.19A-19B, ¶ [0062]- ¶ [0064], and ¶ [0115]- ¶ [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kususe, Collins, Iduka, and Dimitropoulos to enable the known configuration of light emitting device as taught by Dimitropoulos in order to maximizing performance (see 
Regarding Claim 12: Kususe as modified teaches a light-emitting device as set forth in claim 9 as above. The combination of Kususe, Collins, Iduka, and Dimitropoulos further teaches wherein: the wavelength-converting member comprises a base material and a phosphor (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]), and 
the phosphor is unevenly distributed toward the semiconductor stacked body in the base material (see Dimitropoulos, Fig.19A-19B and ¶ [0115]- ¶ [0117]).  
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BITEW A DINKE/Primary Examiner, Art Unit 2896